Citation Nr: 0335044	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  02-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1944 to 
June 1945.  He passed away in March 2000, and the appellant 
is his widow.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

REMAND

According to the certificate of death, the veteran died in 
March 2000 from coronary artery disease.  At the time of his 
death, he was service connected solely for chronic anxiety 
and depressive psychoneurosis (rated as 30 percent 
disabling). Service connection for a psychiatric disability 
was originally granted by the RO in June 1945 and the veteran 
continuously received compensation for this disability (at 
various percentages) until the time of his death.  

In the current appeal, the appellant has submitted letters 
from a private physician ("Dr. V.") and essentially made 
two contentions: that the veteran's service-connected 
psychiatric disorder caused his fatal coronary artery 
disease, or alternatively, that the service-connected 
psychiatric disorder resulted in a nicotine addiction which 
caused or contributed substantially or materially to the 
fatal coronary artery disease.

It is unclear whether there are any outstanding treatment 
records available from Dr. V., and these should be sought.  
The RO should also seek an opinion from a VA physician as to 
the cause of the veteran's death, as detailed below.  

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, as additional development 
is necessary in this case, the RO must take this opportunity 
to inform the veteran that notwithstanding any information 
previously provided (including that provided in letters sent 
in September 2001 and September 2002), a full year is allowed 
to respond to a VCAA notice.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  With any needed assistance from the 
appellant, the RO should seek to obtain 
any medical records from the office of 
Dr. V. reflecting treatment of the 
veteran. 

2.  Next, the RO should forward the 
claims folder to a VA physician, who 
should review it and respond to the 
following questions:

a.  Is it at least as likely as not 
(i.e., probability of at least 50 
percent) that the veteran's fatal 
coronary artery disease was due to 
his service-connected psychiatric 
disability?

b.  If not, is it at least as likely 
as not that the veteran's service-
connected psychiatric disability 
caused him to use tobacco products 
after service?

c.  If so, is it at least as likely 
as not that the post-service use of 
tobacco products as a result of the 
service-connected psychiatric 
disability was a substantial factor 
in causing coronary artery disease?

d.  Is it at least as likely as not 
that coronary artery disease would 
not have occurred but for the post-
service use of tobacco products 
caused by the service-connected 
psychiatric disability?  

e.  Please review the letters from 
Dr. V. dated in June 2000 and 
November 2000.  Do you disagree with 
his assertions?  If so, please state 
the reason(s) why.

f.  If you are unable to answer any 
of these questions, please state the 
reason(s) why.

3.  The RO must review the claims file 
and ensure compliance with all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  See also Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

4.  Thereafter, if the benefits sought on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim for benefits, and include 
discussion of all applicable legal 
authority considered pertinent to the 
issue currently on appeal, including 
VAOGCPREC 6-2003 (October 28, 2003).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, which 
intimates no opinion as to the ultimate outcome of this 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


